Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The claims have been amended in part to further recite a third expandable member on the second delivery catheter independently inflatable from the second expandable member and spaced from the second expandable member.  Thus, the rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over the claims of US Patent Nos. 10,285,832 and 9,364,356 have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and method for treating a bifurcated vessel, as claimed, particularly comprising a first delivery catheter with a first expandable member and a second delivery catheter with second and third expandable members arranged as claimed, with a first stent is disposed over the first expandable member and a portion of the second delivery catheter disposed in the side hole of the first stent, wherein a proximal portion of a first stent is crimped over the first and second expandable members such that radial expansion of the second expandable member expands only the proximal portion of the first stent while a distal portion of the first stent remains crimped to the first expandable member and permits slidable movement of the second delivery catheter under the proximal portion of the first stent, and wherein the third expandable member is distal of the first expandable member and spaced from the second expandable member.  See for example the embodiment of Figures 51A-C and paragraph [0193] of the application as filed.  
Of the closest prior art, Hilaire (US 2005/0085845) fails to disclose the claimed third expandable member.  Ta et al. (US 2008/0009933), Eidenschink (US 7,476,243) and Krever et al. (US 2007/0219611) additionally disclose similar systems for treating bifurcating vessels, but fail to disclose a third expandable member arranged as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771